2018 IL App (1st) 180467

                                                                                THIRD DIVISION

                                                                                December 28, 2018



No. 1-18-0467

FRANK RUSSO,                                                  )       Appeal from the
                                                              )       Circuit Court of
       Plaintiff-Appellant,                                   )       Cook County.
                                                              )
       v.                                                     )       No. 17 L 03425
                                                              )
COREY STEEL COMPANY,                                          )       Honorable
                                                              )       Irwin J. Solganick,
       Defendant-Appellee.                                    )       Judge Presiding.

       JUSTICE HOWSE delivered the judgment of the court, with opinion.
       Presiding Justice Fitzgerald Smith and Justice Ellis concurred in the judgment and
opinion.

                                             OPINION

¶1     Plaintiff, Frank Russo, filed a complaint against defendant, Corey Steel Company, to

recover damages for injuries he sustained when a crane struck a lift in which plaintiff was

working at defendant’s plant. Defendant admitted liability and the matter proceeded to a trial

before a jury solely on the issue of damages. Following trial, the jury awarded plaintiff a total of

$9.9 million in damages. Defendant retained additional counsel and as a result the trial judge

who presided over the trial recused himself from the posttrial proceedings. Defendant filed a

posttrial motion for a new trial on several grounds. The posttrial judge granted defendant’s

motion for a new trial based solely on defendant’s argument the trial judge erroneously allowed

one of plaintiff’s experts to offer an opinion on plaintiff’s need for one future surgery. The

posttrial judge denied defendant’s posttrial motion on the other grounds raised in the motion.

Plaintiff appeals, arguing the posttrial judge should not have reversed the trial judge’s ruling on

the admissibility of the expert’s opinion about the future surgery.

¶2     For the following reasons, we reverse.
1-18-0467


¶3                                        BACKGROUND

¶4     We initially discuss only those portions of the proceedings below necessary to understand

the posttrial judge’s order granting defendant a new trial and the resolution of plaintiff’s appeal

of that order. Additional facts necessary to resolve any other issues will be discussed in

conjunction with our resolution of those issues.

¶5     In July 2013, plaintiff was working as an electrician at defendant’s steel beam

manufacturing site when a trolley crane used to move steel beams struck the lift plaintiff was

using to reach overhead light fixtures. Plaintiff testified he was using a man-lift. The lift has a

cage, which plaintiff estimated to be 24 to 30 inches deep and approximately 48 inches wide,

containing a control panel. Defendant’s employee was operating the crane when a portion of the

crane came into contact with a portion of the lift. Plaintiff testified that as a result of the impact

he received injuries to his finger, elbow, lower back, hip and shoulder.

¶6     Dr. Jeffrey Coe testified as a witness for plaintiff. Dr. Coe is licensed to practice

medicine in all its branches. In addition to his M.D. he has a Ph.D. in occupational medicine.

Dr. Coe testified occupational medicine largely deals with assessment and rehabilitation to get

people back to work. He stated he deals with specialists in various areas of medicine to try to get

basic information. He works with orthopedic surgeons on an almost daily basis. Dr. Coe looks

at orthopedic injuries and classifies them by type and severity regularly, “basically daily in [his]

practice.” Dr. Coe testified that a big part of his work, on a daily basis, is looking at injuries and

telling his patient what type of pain and/or symptoms they may experience in the future.

Occupational medicine involves training in many different areas of the body, “particularly areas

that are prone to injury; so things like orthopedic system, neurological systems, the lungs.” He

also teaches occupational medicine to other doctors and health professionals. Dr. Coe later

testified that he does not do surgeries himself, but he sends patients to surgeons then he gets the

                                                 -2­
1-18-0467


patients back after surgery. Later, on re-direct examination, Dr. Coe testified he teaches medical

students about injuries to the shoulders, back, and hip.

¶7      Dr. Coe testified that plaintiff’s right hip was examined a week to ten days after the

accident. At that first test, plaintiff had some minor arthritic changes to his hip. Dr. Coe testified

at that time there was “nothing severe. There’s no severe breakdown in the hip.” The mild

arthritis would not cause hip pain. Dr. Coe learned of some prior injuries plaintiff suffered. Dr.

Coe testified that after plaintiff’s prior injuries plaintiff “went back to full work activity as an

electrician, at something that’s been described as a very heavy physical demand level.” Plaintiff

had hip surgery in July 2014. Dr. Coe read an operative report for plaintiff’s hip. As a result of

the accident plaintiff sustained a labral tear. Dr. Coe opined to a reasonable degree of medical

certainty that plaintiff’s right hip was injured from the accident. Dr. Coe examined plaintiff in

March 2016. At that time, plaintiff told Dr. Coe he was still having hip pain, which plaintiff

described as a constant aching pain. Plaintiff had reduced range of motion in his hip in two of

three planes of motion. Dr. Coe testified plaintiff took a “functional capacity examination” in

the beginning of 2015 that concluded plaintiff could return to work at a medium physical

demand level with some restrictions. Plaintiff reported pain in his hip while completing the test.

Dr. Coe testified to a reasonable degree of medical certainty that the accident in July 2013 “was

the cause of the condition of [plaintiff’s] right shoulder, right hip, and lower back” as Dr. Coe

found them when he examined plaintiff.

¶8      Dr. Coe was asked if he had an opinion, to a reasonable degree of medical certainty, as to

whether plaintiff will need future hip surgery. Dr. Coe testified that he did, and defendant

objected that an adequate foundation had not been laid. The trial judge instructed plaintiff to lay

a foundation, whereupon plaintiff asked the following questions, and Dr. Coe gave the following

answers:

                                                  -3­
1-18-0467


                       “Q. Have you reviewed records from Dr. Shah, from Dr. Rubinstein, from

               physical therapy regarding the progression of this hip with post-traumatic arthritis

               after the crane hit the JLG? Just have you reviewed them?

                       A. Yes, I have.

                       Q. And do you, in the course of your practice with employers, employees,

               or patients, render opinions from time to time regularly about whether someone

               will need a surgery?

                       A. Yes.

                       Q. And even hip surgeries?

                       A. Yes.”

Defendant continued to object to the foundation for Dr. Coe’s answer to the question of whether

plaintiff will need future hip surgery. In a sidebar outside the presence of the jury and the

witness, defendant told the trial judge that in the medical records Dr. Coe reviewed, there was no

mention or recommendation by any doctor that gave an opinion that plaintiff needed a surgery.

Plaintiff responded that Dr. Coe gave the opinion about future surgery in his own report.

Plaintiff read the relevant portion of Dr. Coe’s report, which states: “In addition, at right hip

surgery, Mr. Russo was found to have chondromalacia of the acetabular labrum. This finding

represents a significant risk for accelerated breakdown of the right hip joint and would ultimately

require right hip replacement at some point in the future.” (Internal quotation marks omitted.)

¶9     After plaintiff discussed what Dr. Coe said in his report, the trial judge turned to

defendant, who responded as follows:

                       “MR. OLMSTEAD [Defendant’s attorney]: Again, my issue is, in terms

               of the records that he’s reviewed, there was no opinion from an orthopedic doctor



                                                -4­
1-18-0467


               that indicated that. He’s doing it on his own as an occupational medicine doctor,

               and I’d object to foundation on that.”

Defendant explained that plaintiff’s treating orthopedic doctor, Dr. Shah, could not relate the

condition in plaintiff’s hip to the accident. The trial judge clarified with defendant that Dr. Shah

did not have the opinion regarding surgery and that plaintiff was trying to elicit it from Dr. Coe,

whereupon the following exchange occurred:

                       “THE COURT: Which just begs the question, I suppose, at some basic

               level, so what? If Dr. Shah didn’t have the opinion, why does that preclude Dr.

               Coe form giving an opinion?

                       MR. OLMSTEAD: No, I understand. And I’m just making my objection

               for the record. Dr. Shah is an orthopedic doctor that treated him—

                       THE COURT: Okay. That may affect the weight of Dr. Coe’s opinion as

               an occupational medicine expert. Perhaps it does. I don’t know. I don’t know if

               Dr. Shah’s opinion comes into this case without him being here, but perhaps it

               does. I don’t know. So that’s really non-responsive to Dr. Coe testifying to this,

               if it’s been properly disclosed.”

Defendant agreed the opinion was disclosed and restated that his “argument is, in terms of his

[(Dr. Coe’s)] background and his review of the medical records, there’s nothing in the medical

records to support his opinion.” The trial judge responded, “that might be subject to some

cross.” Defendant stated he was just preserving his objection for the record. The trial judge

overruled the objection.

¶ 10   When proceedings before the jury resumed, Dr. Coe testified it was his opinion to a

reasonable degree of medical certainty that plaintiff needs “additional treatment that would

include another hip surgery, and that that accident, as I learned of it, was a factor causing the

                                                   -5­
1-18-0467


need for additional treatment, including surgery.” When asked what type of hip surgery, Dr. Coe

responded: “That, I can’t tell you. I’m not a surgical specialist. I hope I’ve made this clear to

you here today. I’m a medical specialist. He does have ongoing pain. It is arising from his hip

joint. If he were my patient, I would send him to a hip surgical specialist here in Chicago. It’s

for the specialist to decide on the specific type of surgery. There have been those discussions in

Mr. Russo’s case.” (Emphases added.) Dr. Coe testified those discussions had ranged from

arthroscopic surgery to replacing his hip.

¶ 11   On cross-examination Dr. Coe testified that all of the opinions in his report were based on

reviewing plaintiff’s medical records generated after the accident and examining plaintiff. Dr.

Coe did not have any of plaintiff’s medical records from before the accident when he prepared

his report. Dr. Coe relied on plaintiff’s recitation of his medical history, but he later received

medical records that indicated plaintiff did not tell Dr. Coe about some prior medical complaints.

Dr. Coe agreed that a record of a visit by plaintiff to Dr. Shah states that plaintiff had a right hip

arthroscopy well before the injury. Dr. Coe testified Dr. Shah’s records do not address the

question of whether plaintiff’s current ongoing right hip complaint of osteoarthritis is related to

the July 2013 accident. Dr. Coe confirmed his opinion, that plaintiff may need further surgery in

his hip, is because the accident aggravated the arthritis in his hip, but Dr. Coe does not know

whether plaintiff’s ongoing symptoms are actually because of arthritis. Dr. Coe explained: “He

[(plaintiff)] needs the surgery for us to tell what’s going on inside of his hip right now.” He also

agreed that if the ongoing symptoms were caused by arthritis, he cannot say if the arthritis was

from before or after the July 2013 accident. Dr. Coe would defer to the opinion of Dr. Shah as to

whether the cartilage deterioration could be related to the accident “[d]epending on what it looks

like now.” Defendant attempted to show Dr. Coe a portion of Dr. Shah’s deposition and plaintiff

objected. After a sidebar outside the presence and hearing of the jury and witness the trial judge

                                                 -6­
1-18-0467


sustained plaintiff’s objection. When cross-examination resumed, defendant asked the following

question, and Dr. Coe gave the following answer:

                “Q. As to any further surgery that you opined Mr. Russo might need, you can’t

                say to a reasonable degree of medical certainty whether it’s more likely than not

                he will need surgery?

                A. Yes. That’s correct.”

¶ 12    On re-direct examination plaintiff asked Dr. Coe if Dr. Shah’s most recent records show

that Dr. Shah is recommending injections into plaintiff’s hip to prepare for another hip surgery.

Dr. Coe responded: “I generally, know that that was talked about. I don’t know that there’s a

specific prescription for it.”

¶ 13    Plaintiff also called Dr. Scott Rubinstein as a witness. Dr. Rubinstein is an orthopedic

surgeon. Dr. Rubinstein saw plaintiff in August 2013. Plaintiff complained of right hip pain at

that time. Dr. Rubinstein testified he was treating plaintiff’s hip from a diagnostic point of view,

but the problem in plaintiff’s hip would require a hip arthroscopy, which he would refer to one of

his associates to perform. Plaintiff continued to have hip pain after the surgery. In December

2013, Dr. Rubinstein ordered a “radiographic guided injection to the right hip.” The injection

confirmed there was “some intraarticular pathology going on in the hip that is causing him

symptoms.” Dr. Rubinstein testified that at the time of the incident plaintiff had a little mild

arthritis, then he tore his labrum in the incident. Plaintiff then underwent surgery to remove the

torn portion of the labrum. Dr. Rubinstein continued: “once you remove the labrum, which is

unfortunately the only thing you can do in the type of tear [plaintiff] had *** you change the

mechanics of the hip joint by altering things. *** [I]t then can lead to further wearing of the

joint maybe at a more rapid pace than would otherwise happen because the alignment is a little

different.” Dr. Rubinstein testified he thought the injury probably led to plaintiff’s mild

                                                -7­
1-18-0467


preexisting arthritis progressing faster than it would otherwise. Dr. Rubinstein testified that in

March 2017 plaintiff received hip injections for diagnostic purposes to see if he needed another

hip surgery. Dr. Rubinstein testified that in May 2017 he wrote a note in his records stating “It

certainly in my opinion is related to his initial injury and needs to be taken care of.” (Internal

quotation marks omitted.) On the last page of the same note he wrote that plaintiff has pending

requests for surgery for his hip and back from Dr. Shah and Dr. Fisher, respectively. Dr.

Rubinstein stated plaintiff’s “back and the hip are more likely to give him more continuing

discomfort as time moves on.”

¶ 14   Following trial the jury returned a verdict in favor of plaintiff and awarded $9,987,000.00

in damages. The jury itemized the damages award as follows:

•	     Loss of normal life experienced:                        $2 million
•	     Loss of normal life to be experienced in the future:    $3 million
•	     Pain and suffering experienced:                         $1 million
•	     The reasonable expense of medical care,
       treatment, and services received:                       $150,000
•	     The reasonable expense of medical care,
       treatment, and services reasonably certain
       to be received in the future:                           $150,000
•	     The earnings and benefits lost:                         $387,000
•	     The earnings and benefits reasonably
       certain to be lost in the future:                       $1 million

¶ 15   On September 22, 2017, defendant’s posttrial counsel filed their appearance. On October

4, 2017, the trial judge recused himself “for the reasons stated in open court.” 1 On November




1
         Plaintiff filed a motion before the posttrial judge for an order transferring the case back to
the trial judge for the purpose of placing on the record his reasons for recusing himself.
According to a transcript of the hearing on that motion, no court reporter was present when the
trial judge recused himself. In denying plaintiff’s motion to transfer the case to the trial judge to
make an evidentiary record, the posttrial judge stated: “From reading your motion, it appears [the
trial judge] recused himself because he had a conflict of interest with [defendant’s appellate
attorneys] and that would impact on his ability to be fair and impartial in the case. *** [The

                                                 -8­
1-18-0467


14, 2017, defendant’s new attorneys filed a motion for a new trial or in the alternative for a

remittitur of damages. Defendant’s posttrial motion argued (1) the trial court improperly

excluded a digital video of the accident, (2) the trial court improperly allowed opinion testimony

that plaintiff will require future hip replacement surgery where no factual foundation supported

that opinion, (3) no competent evidence supports the award of $150,000 for future medical costs,

(4) the amounts awarded for non-economic damages “fall outside the range of fair and

reasonable compensation, are the result of passion or prejudice and/or shock the judicial

conscience,” and (5) the total damages award “falls outside the range of fair and reasonable

compensation, is the result of passion or prejudice and/or shock the judicial conscience.” In

support of its motion for a new trial based on the allegedly erroneous admission of Dr. Coe’s

testimony that plaintiff will need hip surgery in the future, defendant asserted that the defense

had objected to that testimony at trial on the following grounds: (a) Dr. Coe was not competent

to give that opinion, (b) there was no foundation for Dr. Coe’s opinion that plaintiff will require

hip surgery in the future, (c) no doctor had ever testified plaintiff needs hip surgery, (d) the

doctor who treated the labral tear to plaintiff’s hip did not offer any opinion as to whether any

future surgery was related to the accident. Defendant argued Dr. Coe’s opinion lacks foundation

and is speculative. Defendant noted that during cross-examination Dr. Coe “admitted that he did

not know the cause of Plaintiff’s ongoing symptoms in the right hip or whether they were related

to the accident.” Dr. Coe also admitted plaintiff suffered from osteoarthritis before the accident

and he did not know whether plaintiff’s ongoing symptoms were related to the arthritis or

whether they were related to the labral tear. Defendant argued Dr. Coe’s opinion should have

been excluded because “he could not testify to a reasonable degree of medical and surgical


trial judge’s] reasons for recusing himself are clear. Everybody says they know what the reasons
are, and there’s no reason to send it back to him to conduct an evidentiary hearing.”

                                                 -9­
1-18-0467


certainty that there is a need for future hip surgery or that such a need resulted from the

accident.” Defendant also argued Dr. Coe could not give any factual foundation for his opinion,

and his testimony failed to establish that hip replacement surgery is reasonably certain to follow.

Defendant argued it was prejudiced because Dr. Coe’s testimony undercut its theory that

plaintiff’s injuries from the accident cleared up within two years and no future treatment was

necessary as a result of the accident. Defendant also argued “[t]his improper opinion led to and

is part of the enormous damage award.”

¶ 16   At a hearing on defendant’s posttrial motion, defendant argued there was no factual

foundation for Dr. Coe’s opinion. Defendant stated: “He [(Dr. Coe)] is not the treater. Dr. Shaw

was the treater. There is nothing in Dr. Shaw’s records about any future surgery, much less a

future hip replacement.” Plaintiff argued there was testimony that the hip injury will continue to

get worse over time. Plaintiff stated: “There was plenty of testimony. There was conflicting

testimony on parts of that. The jurors made their determination, that’s not for us to set aside after

the fact.” The posttrial judge asked what qualifications Dr. Coe had to render his opinion.

Plaintiff responded Dr. Coe is a licensed medical doctor who teaches about workplace injuries;

he routinely consults when people have injuries with regard to whether surgery is warranted; he

“looked at everything and rendered the opinion, which he is allowed to do as a medical doctor.”

The posttrial judge asked if Dr. Coe is an orthopedic surgeon and plaintiff responded he is not.

The posttrial judge stated:

                       “THE COURT: So you’re saying that a non-orthopedic surgeon is

               somebody who can—is competent to testify as to whether or not a patient needs

               surgery or can be dealt with in a nonsurgical or more conservative manner than

               requiring surgery?”



                                               - 10 ­
1-18-0467


Plaintiff responded affirmatively and added that if there was an issue “it should have been

objected to at the jury trial instead of waived and now argued for the first time at a post-trial.”

Defendant asserted there was a contemporaneous objection. Defendant added Dr. Coe could not

say what type of surgery would be required and noted Dr. Coe’s testimony that he could not say

whether it is more likely than not that plaintiff will need surgery.

¶ 17   The posttrial judge first ruled that “not playing that one portion of the video I don’t think

is an abuse of discretion.” The posttrial judge then stated, with regard to noneconomic damages,

the jury is “in a better position to assess the impact of the accident or the incident on the plaintiff

in the case and assess a dollar amount as to how they believed the plaintiff was impacted, both in

the past and in the future.” The posttrial judge then stated it had reviewed Dr. Coe’s testimony

and the judge had “certain concerns with regard to the qualifications and/or competency of Dr.

[Coe] to render an opinion with regard to future hip surgery, and I find that based on his

testimony and his qualifications, that he did not have that—the qualifications to render an

opinion with regard to the need of future hip surgery.” The posttrial judge concluded:

                       “THE COURT: He [(Dr. Coe)] may have had concerns with regard to

               whether or not the plaintiff may need some treatment in the future with regard to

               the hip, but it was beyond the scope of his expertise to render an opinion with

               regard to whether or not the plaintiff would be a proper surgical candidate for hip

               surgery in the future, and I think that is a sufficient basis to grant a new trial as to

               the issue of damages.”

The posttrial judge granted defendant’s motion for a new trial on damages.

¶ 18   This appeal followed.

¶ 19                                         ANALYSIS



                                                 - 11 ­
1-18-0467


¶ 20   Plaintiff argues the posttrial judge erred in reversing the prior ruling permitting Dr. Coe

to opine that plaintiff would need hip surgery in the future because (i) it was within the trial

judge’s discretion to permit the testimony because Dr. Coe was qualified to give the opinion, (ii)

the testimony at issue was cumulative of other evidence, (iii) any error was not prejudicial, and

(iv) defendant failed to adequately object in the trial court therefore their argument the admission

of the testimony was improper is forfeited. Defendant argues the posttrial judge properly

ordered a new trial because it was error to allow Dr. Coe to give an opinion concerning the need

for future surgery, the testimony was not cumulative, the testimony prejudiced defendant, and

defendant made a timely objection to the testimony.

¶ 21                                   I. Standard of Review

¶ 22   The parties dispute the correct standard of review this court should apply to the posttrial

judge’s order, and in doing so raise a question as to the role of a successor judge reviewing the

ruling of the prior judge. Plaintiff argues this court would normally apply an abuse of discretion

standard of review to a posttrial judge’s order granting a new trial, but that standard should not

apply to a successor judge reversing the discretionary ruling of a trial judge because “[n]o

Illinois case gives a successor judge discretion to reverse the many discretionary evidentiary

rulings by a trial judge.” Plaintiff argues that because the posttrial judge did reverse the

discretionary evidentiary ruling of the trial judge, the “successor judge standard of review”

applies, and he cites Balciunas v. Duff, 94 Ill. 2d 176 (1983), in support. In Balciunas, our

supreme court held as follows:

                       “As we have noted, in previous cases this court has indicated that prior

               interlocutory rulings should be modified or vacated by a successor judge only

               after careful consideration. [Citations.] In the context of discovery, where abuse

               is said to be widespread and delay phenomenal ([citations]), we think it is

                                                - 12 ­
1-18-0467


               particularly appropriate for a judge before whom a motion for reconsideration is

               pending to exercise considerable restraint in reversing or modifying previous

               rulings. This is especially true if there is evidence of ‘judge shopping’ or it is

               apparent that a party is seeking, for delay or abusive purposes, a reconsideration

               of prior rulings.” Balciunas, 94 Ill. 2d at 187-88.

Although Balciunas states how the successor judge should approach the discretionary order of a

prior judge if the order comes before the successor judge, from this, plaintiff argues this court

should conduct a de novo review of the posttrial proceedings to determine if the trial judge

abused his discretion in admitting Dr. Coe’s opinion because we are in the same position as the

posttrial judge when he issued his order reversing the trial judge.

¶ 23   Defendant first argues plaintiff failed to raise the issue of whether the Balciunas standard

applies to the posttrial motion in the trial court and therefore has forfeited the issue. Defendant

also argues the Balciunas standard applies to motions to reconsider discovery orders and does

not apply to posttrial motions. Defendant states that when a posttrial motion is filed, if “the trial

court finds that an error has prejudiced the moving party, a new trial is required.” Defendant

cites People v. Hampton, 223 Ill. App. 3d 1088 (1991), for the proposition that another judge is

capable of considering the arguments of the parties and reassessing prior rulings. Hampton, 223
Ill. App. 3d at 1096 (“ ‘[a] primary purpose of post-trial motions is to allow the trial judge an

opportunity to consider the arguments of the parties and to re-assess his rulings,’ we believe that

another judge is capable of making that reassessment as well.”). Defendant argues the standard

of review this court applies to a successor judge’s ruling on a posttrial motion is the same

standard we would apply where the same judge who presided over the trial hears a posttrial

motion, and it is the posttrial judge’s “exercise of discretion which is before this court on ***

appeal.” Defendant asserts this court does not ask whether the trial judge abused his or her

                                                - 13 ­
1-18-0467


discretion “when the original order was entered in the middle of an ongoing trial.” Defendant

argues that in the absence of evidence of forum shopping “the successor judge steps into the

position of the trial judge, and is empowered to grant the same relief for the same reasons that

the original trial judge is empowered to grant.” In that circumstance, defendant argues, “the

traditional standard for the successor judge under Towns v. Yellow Cab Co., 73 Ill. 2d 113

(1978), applies.

¶ 24   In Towns, our supreme court wrote:

               “While prior rulings should be vacated or amended only after careful

               consideration, especially if there is evidence of ‘judge shopping’ on behalf of one

               who has obtained an adverse ruling, a court is not bound by an order of a previous

               judge ([citation]) and has the power to correct orders which it considers to be

               erroneous. Here, the cause was assigned to the second judge as a matter of

               procedure. The defendant could properly renew his motion, even though it had

               been denied by another judge, and the pretrial judge, in turn, could review and

               modify the first judge’s interlocutory order.” Towns, 73 Ill. 2d at 121.

Defendant asserts that “[a]pplying that traditional standard here, the applicable standard of

review is whether [the posttrial judge] abused his discretion in granting [defendant’s] post-trial

motion for a new trial on damages.” Defendant cited Grillo v. Yeager Construction, 387 Ill.

App. 3d 577 (2008), as authority for the standard of review from an order granting or denying a

posttrial motion being an abuse of discretion. That case held:

                       “Generally, a trial court’s ruling on a motion for a new trial is reviewed

               for an abuse of discretion. [Citation.] The trial court’s decision is subject to this

               deferential standard because the trial court had the benefit of previous observation

               of the appearance of the witnesses, their manner in testifying, and of the

                                               - 14 ­
1-18-0467


               circumstances aiding in the determination of credibility. [Citation.]” Grillo, 387
Ill. App. 3d at 597.

¶ 25   In reply, plaintiff argues “the Appellate Courts always concentrate on the discretion of

the trial judge.” Plaintiff also argues there is evidence of judge shopping in this case and implies

defendant selected its posttrial counsel to create a conflict with the trial judge. Setting aside the

speculative nature of this argument, assuming, arguendo, there is evidence of judge shopping,

that fact merely requires “careful consideration” before the prior ruling is altered. Towns, 73 Ill.
2d at 121. There is no suggestion and no evidence the posttrial judge did not engage in very

“careful consideration” before ruling on these issues and the record is directly contrary.

¶ 26   The crux of plaintiff’s argument as to how the successor judge should have approached

the posttrial motion is that a successor judge does not and should not have the discretion to

overturn the discretionary rulings of a prior judge. We disagree. In McClain v. Illinois Central

Gulf Railroad Co., 121 Ill. 2d 278 (1988), our supreme court held a successor should reverse an

erroneous order entered by a previous judge. The Supreme Court heard the appeal of an order

denying a dismissal on grounds of forum non conveniens. In that case the “second judge

believed that it would be inappropriate for him to overturn a prior judge’s decision when that

decision was vested in the trial judge’s discretion.” McClain, 121 Ill. 2d at 287. The defendant

had filed four prior pleadings seeking to have the cause of action dismissed on grounds of forum

non conveniens. Id. at 282-84. By the time the defendant filed the forum non conveniens motion

giving rise to the appeal before our supreme court, the case had been reassigned to a different

circuit judge (“the successor judge”) for administrative reasons. Id. at 284. In denying the latest

motion, the successor judge stated in a written order that the defendant’s authority “appeared to

be on point, but he refused to overturn the ruling of the previous judge because ‘the ruling of a

trial court on a Forum Non Conveniens motion is a matter of discretion, and one judge of the

                                                - 15 ­
1-18-0467


circuit court having exercised that discretion, it is inappropriate for another judge of the circuit


court to review that decision.’ ” Id. at 284-85.


¶ 27   In response to the successor judge’s belief that “it would be inappropriate for him to 


overturn a prior judge’s decision when that decision was vested in the trial judge’s discretion”


(id. at 287), our supreme court wrote:


               “In Towns v. Yellow Cab Co., 73 Ill. 2d 113, 120-21 (1978), this court held that ‘a

               court is not bound by an order of a previous judge [citation] and has the power to

               correct orders which it considers to be erroneous.’ A previous order committed to

               a judge’s discretion is not likely to be erroneous, but there are circumstances

               when it can be overturned, such as when new matters are brought to the reviewing

               judge’s attention and there is no evidence of judge shopping. [Citations.]”

               McClain, 121 Ill. 2d at 287.

The McClain court also noted that the successor judge had misapprehended a decision from our

supreme court on the subject of forum non conveniens and as a result failed to consider a then-

recently decided appellate court decision that strongly supported the motion. Id. at 287-88. The

McClain court went on to discuss the considerations involved in deciding a forum non

conveniens motion and applied them to the facts of the case. Id. at 288-92. The McClain court

concluded “that the trial court abused its discretion in denying [the] motion to dismiss on

grounds of forum non conveniens.” Id. at 292. 2



2
        Although the McClain court referenced “the trial court” in finding an abuse of discretion
in denying the motion, and despite the fact the McClain court found the granting of the motion
would have been warranted at the time the action was filed, while it was still before the prior
judge (see McClain, 121 Ill. 2d at 290), it is clear the McClain court held the successor judge
abused its discretion in denying the defendant’s motion to dismiss. The court specifically noted
that the “motion giving rise to this appeal” was the motion that was before the successor judge.
McClain, 121 Ill. 2d at 284. The court also addressed circumstances surrounding the motion that

                                                - 16 ­
1-18-0467


¶ 28   Thus, in McClain, our supreme court found that the successor judge should have

exercised his discretion to undo the erroneous discretionary ruling of the prior judge. See also

People v. DeJesus, 127 Ill. 2d 486, 494 (1989) (“This court has stated, in a variety of contexts,

that an interlocutory order may be reviewed, modified or vacated under certain circumstances

before final judgment, and it is of no consequence that the original order was entered by another

circuit judge. [Citations.]”); People v. Brown, 2018 IL App (4th) 160288, ¶ 38 (“A court has the

inherent authority to reconsider and correct its rulings, and this power extends to interlocutory

rulings as well as to final judgments. [Citations.] [I]t is of no consequence that the original

order was entered by another circuit judge. [Citation.]” (Internal quotation marks omitted.)).

               “An interlocutory order may be modified or revised by a successor court at any

               time prior to final judgment. [Citations.] However, in circumstances where the

               interlocutory order involved the exercise of a prior judge’s discretion, the

               successor judge may overturn the order only where new facts or circumstances

               warrant such action and there is no evidence of ‘judge shopping.’ [Citations.] A

               noteworthy exception to this rule exists where the successor judge finds that the

               previous interlocutory order is erroneous as a matter of law. In such a case, the

               successor judge has the power to correct the previous order regardless of the

               existence of new matter. [Citations.]” Bailey v. Allstate Development Corp., 316
Ill. App. 3d 949, 956-57 (2000).

See also Lake County Riverboat L.P. ex rel. FRGP, L.P. v. Illinois Gaming Board, 313 Ill. App.
3d 943, 950 (2000) (“where the successor judge finds that the previous interlocutory order is




arose after the initial motion was filed, including that the plaintiff had changed his residence to
the chosen forum and “the amount of time the action has been pending” in the plaintiff’s chosen
forum. See id. at 290-92.

                                               - 17 ­
1-18-0467


erroneous as a matter of law, the successor judge, absent evidence of judge shopping, has the

power to correct the previous order regardless of the existence of new matter”); Eads v.

Consolidated Rail Corp., 365 Ill. App. 3d 19, 22-23 (2006) (“ordinarily, once a judge has made a

discretionary ruling, the ruling will not be disturbed by a judge of coordinate jurisdiction unless

there is a change of circumstances or additional facts which warrant such action”).

¶ 29   The question thus becomes whether, in this case, the posttrial judge found that the trial

judge’s order admitting Dr. Coe’s testimony was erroneous as a matter of law, or whether the

posttrial judge believed the trial judge improperly exercised his discretion. See Balciunas, 94 Ill.
2d at 188 (“once the court has exercised its discretion, that ruling should not be reversed by

another member of the court simply because there is disagreement on the manner in which that

discretion was exercised”).

¶ 30   Here, based on the record before this court, we believe that the posttrial judge found that

the prior order was erroneous as a matter of law. At the hearing on the posttrial motion, the

posttrial judge asked, “What qualification did Dr. [Coe] have to render an opinion with regard to

future hip surgery?” After counsel recited Dr. Coe’s qualifications, the posttrial judge asked, “Is

he an orthopedic surgeon?” Counsel responded he did not need to be an orthopedic surgeon, to

which the posttrial judge responded: “So you’re saying that a non-orthopedic surgeon is

somebody who can—is competent to testify as to whether or not a patient needs surgery or can

be dealt with in a nonsurgical or more conservative manner than requiring surgery?” After

additional argument by the parties, the court ruled on the posttrial motion. In ruling on the

admissibility of Dr. Coe’s opinion, the posttrial judge stated as follows:

                       “I have certain concerns with regard to the qualifications and/or

               competency of Dr. [Coe] to render an opinion with regard to future hip surgery,

               and I find that based on his testimony and his qualifications, that he did not have

                                               - 18 ­
1-18-0467


               *** the qualifications to render an opinion with regard to the need of future hip

               surgery.

                       He [(Dr. Coe)] may have had concerns with regard to whether or not the

               plaintiff may need some treatment in the future with regard to the hip, but it was

               beyond the scope of his expertise to render an opinion with regard to whether or

               not the plaintiff would be a proper surgical candidate for hip surgery in the future,

               and I think that is a sufficient basis to grant a new trial as to the issue of

               damages.”

¶ 31   In Gill v. Foster, 157 Ill. 2d 304 (1993), our supreme court “reaffirmed the three-step

analysis to be performed to determine an expert physician’s qualifications and competency to

testify announced in Purtill v. Hess, 111 Ill. 2d 229 (1986).” Id. at 316.

               “In Purtill, this court found:

                       (1) the expert must be a licensed member of the school of medicine about

               which he proposes to testify;

                       (2) the expert must prove his familiarity with other physicians’ methods,

               procedures, and treatment; and

                       (3) once the above foundation is laid, the trial court has the discretion to

               determine whether the physician is qualified and competent to state his opinion

               regarding the standard of care. [Citation.]” Id. at 316-17.

“This three-step analysis was later summarized by our supreme court as containing ‘two

foundational requirements of licensure and familiarity, and [a] discretionary requirement of

competency.’ [Citation.]” Alm v. Loyola University Medical Center, 373 Ill. App. 3d 1, 4

(2007) (citing Sullivan v. Edward Hospital, 209 Ill. 2d 100, 115 (2004)). “In this third step, in

which courts act as ‘the gatekeeper’ allowing through only reliable and relevant evidence for

                                                - 19 ­
1-18-0467


consideration by the jury, courts employ ‘a totality of the circumstances’ approach. [Citations.]”

Roach v. Union Pacific R.R., 2014 IL App (1st) 132015, ¶ 55.

¶ 32   In this case, during argument on the posttrial motion, the posttrial judge evinced concern

consistent with the first Purtill foundational requirement when he asked plaintiff’s attorney if “a

non-orthopedic surgeon is somebody who can *** testify as to whether or not a patient needs

surgery.” The posttrial judge concluded its ruling on the posttrial motion stating he believed Dr.

Coe “did not have *** the qualifications to render an opinion with regard to the need of future

hip surgery,” and stated “it was beyond the scope of [Dr. Coe’s] expertise to render an opinion

with regard to whether or not the plaintiff would be a proper surgical candidate for his surgery in

the future.” The posttrial judge’s oral ruling excludes any explicit discussion of Dr. Coe’s

familiarity with the methods, procedures, and treatment of orthopedic surgeons, whether

plaintiff’s need for surgery was within Dr. Coe’s knowledge and observation, or why, based on

his education and experience, Dr. Coe was not competent to testify to the need for surgery. See

Alm, 373 Ill. App. 3d at 5 (citing Sullivan, 209 Ill. 2d at 115; Ruiz v. City of Chicago, 366 Ill.

App. 3d 947, 953 (2006)). 3 Although the judge was not required to make express findings (City

of Chicago v. Harris Trust & Savings Bank, 56 Ill. App. 3d 651, 654 (1977)), we find the

posttrial judge’s stated concern about whether Dr. Coe was an orthopedic surgeon and the

absence of any specific findings with regard to his training, experience, and familiarity with the

issue at hand, establishes that the posttrial judge’s ruling was not based on a disagreement with

the trial judge’s exercise of discretion but a determination as a matter of law that Dr. Coe failed


3
         Nor did the posttrial judge explicitly discuss the facts pertaining to the elements that
determine the admissibility of expert testimony generally, specifically Dr. Coe’s “knowledge,
skill, experience, training, or education” or whether it had “at least a modicum of reliability,” or
whether his testimony “would aid the jury in understanding the evidence. [Citations.]” (Internal
quotation marks omitted.) Fronabarger v. Burns, 385 Ill. App. 3d 560, 565-66 (2008).


                                                - 20 ­
1-18-0467


to meet the foundational requirement for expert medical testimony. 4 The posttrial judge had the

power to make that determination (Bailey, 316 Ill. App. 3d at 956-57) and we must now turn our

attention to whether that determination by the posttrial judge was erroneous. “Whether the two

foundational requirements have been met is a legal question, which we review de novo.” Roach,

2014 IL App (1st) 132015, ¶ 51.

¶ 33   In Gill, 157 Ill. 2d 304, the plaintiff called a board-certified general surgeon as an expert

witness to testify regarding the standard of care and deviations therefrom by a radiologist. Gill,
157 Ill. 2d at 315. The plaintiff’s expert “testified that during the course of his experience as a

surgeon he: has had training and experience in interpreting X-rays; has instructed medical

students on the subject of radiology as it relates to surgery; has examined tens of thousands of X-

rays; and is familiar with the standard of care of reasonably well-qualified radiologists.” Id. at

315-16. The defendant objected to the plaintiff’s expert testifying as an expert in the area of

radiology on the ground he was not a radiologist. Id. at 316. The trial court sustained the

objection and the appellate court affirmed. Id. Our supreme court held the trial court abused its

discretion in excluding the expert testimony. Id. at 318. On appeal to the supreme court, the

plaintiff argued that because the proffered expert “was licensed to practice medicine in all its

branches, he was qualified to testify about the standard of care of radiologists, having testified


4
        If the posttrial judge determined, in his discretion, that Dr. Coe was not qualified and
competent to offer an opinion on plaintiff’s need for future surgery in his gatekeeping role, that
judgment would fall under the rule taken from McClain, 121 Ill. 2d at 287, that “once a judge has
made a discretionary ruling, the ruling will not be disturbed by a judge of coordinate jurisdiction
unless there is a change of circumstances or additional facts which warrant such action.” Eads v.
Consolidated Rail Corp., 365 Ill. App. 3d at 22-23 (2006). Defendant argued there was a change
in circumstances when the trial ended and the jury returned its “enormous award for non­
economic damages.” However, the end of the trial and the entry of a verdict are not
circumstances that bear on Dr. Coe’s qualifications and competency to testify. See, e.g., Marcy
v. Markiewicz, 233 Ill. App. 3d 801, 807-08 (1992) (finding no change in circumstances when
motion was renewed before successor judge where motion did not lay out any changed
circumstances or additional facts regarding basis for prior judge’s order).

                                                - 21 ­
1-18-0467


that he was familiar with that standard.” Id. at 316. The plaintiff contended that the fact the

proffered expert was not a practicing radiologist and not board certified in radiology only went to

the weight of his opinion and not its admissibility. Id. Our supreme court agreed. Id.

¶ 34    Our supreme court relied on its holding in Jones v. O’Young, 154 Ill. 2d 39 (1992), in

which it “held that a plaintiff’s medical expert need not also specialize in the same area of

medicine as the defendant doctor in order for the expert to qualify as to the appropriate standard

of care.” Gill, 157 Ill. 2d at 316 (citing Jones, 154 Ill. 2d 39). The Gill court found that “[i]n

Illinois, a physician is licensed to practice medicine in all its branches ([citation]); thus, [the]

plaintiff’s expert satisfied the first threshold requirement.” Id. at 317. The court also found the

second threshold requirement, familiarity with the methods and procedures, was also apparent in

that case. Id. See also Ayala v. Murad, 367 Ill. App. 3d 591, 597 (2006); Parvin v. Sill, 138 Ill.

App. 3d 325, 330 (1985) (“That Parvin’s expert was a radiologist did not render his testimony

regarding Parvin’s need for, and the cost of, back surgery inadmissible, particularly as the

witness worked as a consultant to back specialists. [Citation.]”).

¶ 35    Dr. Coe testified he works with orthopedic surgeons on an almost daily basis. Dr. Coe

looks at orthopedic injuries and classifies them by type and severity regularly, “basically daily in

[his] practice.” He also testified that his specialty, occupational medicine, involved training in

many different areas of the body, “particularly areas that are prone to injury; so things like

orthopedic system, neurological systems, the lungs.” Dr. Coe testified he teaches medical

students about injuries to the shoulders, back, and hip. As previously stated, the totality of the

posttrial judge’s pronouncements in ruling on the posttrial motion evince the dispositive ground

on which the posttrial judge granted the motion was that Dr. Coe was not an orthopedic surgeon.

We believe the posttrial judge erred in holding Dr. Coe was not qualified to offer an opinion

about plaintiff’s need for future hip surgery on that basis. The evidence establishes that the

                                                 - 22 ­
1-18-0467


injuries, treatment, and prognosis in this case are matters within Dr. Coe’s knowledge and

observation. See Jones, 154 Ill. 2d at 43.

¶ 36   Defendant argues Dr. Coe was not competent or qualified to give his opinion to a

reasonable degree of medical certainty because Dr. Coe testified that he would defer to a surgical

specialist as to the type of surgery plaintiff will need in the future. Defendant cites Landers v.

Ghosh, 143 Ill. App. 3d 94 (1986), in support of its argument. In Landers a proffered expert

made a statement de hors the record “to the effect that he was not qualified to testify regarding”

whether an injury could be repaired surgically. Landers, 143 Ill. App. 3d at 100. The plaintiff

objected at trial, and to resolve the issue, the trial court conducted an in camera examination to

ask the expert whether or not he thought he was qualified to give the opinion. Id. During the in

camera examination, the expert testified he would defer to a surgical expert. Id. The expert was

asked the specific follow-up question: “Do you, doctor, feel qualified to pass judgment on

whether or not the wounds are reparable.” Id. at 101. The expert responded: “No, I don’t think I

am qualified to say that one wound is reparable and another isn’t reparable.” Id. Contrary to

defendant’s argument in this case, the trial court in Landers did not bar the expert’s testimony

because the expert testified he would defer to a surgical expert on the issue at hand; rather, the

proffered expert opinion was barred because the expert testified he was not qualified to give it.

See id. at 100-102. The Landers court confirmed the basis of the trial court’s order barring the

testimony. The court found:

               “[A]t the conclusion of the examination of the witness in this matter, he stated

               that he did not think he was qualified to say that one wound was reparable and

               another not. The trial court expressly concluded that the witness did not feel he

               was qualified to render such an opinion. Under the circumstances we cannot say

               that the trial court abused its discretion in reaching such a conclusion and,

                                               - 23 ­
1-18-0467


                therefore, in barring Dr. Parks' testimony concerning his opinion as to the

                reparability of Charles Landers' wounds.” Id. at 102.

¶ 37    In this case, there is no statement by Dr. Coe that he feels he is not qualified to give an

opinion that plaintiff will require surgery in the future. Therefore, Landers is inapposite. As for

Dr. Coe’s testimony that he would defer to a surgeon to determine the type of surgery needed,

defendant argues Dr. Coe’s reliance on a surgeon to determine the type of surgery plaintiff will

need demonstrates Dr. Coe is not competent to give an opinion surgery is needed. We disagree.

Dr. Coe’s testimony established that he based his opinions on the history he received from

plaintiff, plaintiff’s medical records, the results of diagnostic testing, plaintiff’s operative report,

and Dr. Coe’s own examination of plaintiff. Dr. Coe testified to a reasonable degree of medical

certainty that plaintiff “does need additional treatment that would include another hip surgery.”

Dr. Coe testified: “If he were my patient, I would send him to a hip surgical specialist here in

Chicago. It’s for the specialist to decide on the specific type of surgery.” On cross-examination,

Dr. Coe testified he could not say to a reasonable degree of medical certainty whether it is more

likely than not plaintiff will need surgery. Rather than disqualifying Dr. Coe, we find this

testimony merely goes to the scope of his opinion and the weight the jury would afford it. Dr.

Coe limited his opinion to referring plaintiff to a surgical specialist, and it was for the jury to

decide how to weigh any inconsistencies in his testimony. Hulman v. Evanston Hospital Corp.,

259 Ill. App. 3d 133, 149-50 (1994) (citing Sparling v. Peabody Coal Co., 59 Ill. 2d 491, 498-99

(1978) (credibility of witness whose own testimony is contradictory is for the jury to decide);

Bean v. Volkswagenwerk Aktiengesellschaft of Wolfsburg, Germany, 109 Ill. App. 3d 333, 338

(1982) (“After he was declared competent to testify as an expert by the trial judge, the jury was

then free to evaluate his conclusions relative to his various fields of expertise. Although his



                                                 - 24 ­
1-18-0467


testimony was, to a degree, weakened on cross-examination *** still it was for the jury to accord

it the proper weight. [Citation.]”).

¶ 38   This case is also distinguishable from Glassman v. St. Joseph Hospital, 259 Ill. App. 3d
730 (1994), cited by defendant. In that case, a witness sought to testify as an expert that the

cause of the decedent’s organic brain syndrome was a surgery and complications after surgery

including the presence of status epilepticus, but the witness admitted he did not know how those

complications cause brain damage. Glassman, 259 Ill. App. 3d at 749. The court found that the

witness “mirrored the opinion of [the] plaintiff’s other experts, who found that the status

epilepticus caused the brain damage, although [the witness] could not explain how the condition

caused the damage.” Id. at 750. In contrast, in this case, although Dr. Coe read the reports of the

other doctors, he did not simply mirror what was in them. Dr. Coe explained in detail how

plaintiff’s injury was caused and exacerbated and why plaintiff might need surgery.

¶ 39   Defendant next argues that in addition to Dr. Coe’s alleged lack of competence and

qualifications, he also “disqualified himself when he gave the following answer to the following

question:

               Q. As to any further surgery that you opined Mr. Russo might need, you can’t say

               to a reasonable degree of medical certainty whether it’s more likely than not he

               will need surgery?

               A. Yes. That’s correct.”

Defendant argues Dr. Coe’s admission demonstrates he is not qualified to give the opinion

“because he cannot give an opinion to a reasonable degree of medical certainty whether plaintiff

will need future surgery.” Plaintiff states this argument is waived because defendant “did not

object to any of the actual answers of Dr. Coe when it became allegedly apparent (during cross-

examination as Defendant claims) that any testimony was objectionable.” We are presented with

                                               - 25 ­
1-18-0467


the question of whether defendant’s initial objections to Dr. Coe’s qualifications to render an

opinion on the need for future surgery are sufficient to preserve defendant’s argument on appeal

that the opinion itself is not admissible because Dr. Coe “disqualified himself.” Defendant

asserts it moved to bar the opinion testimony before trial and objected at trial on the grounds (a)

nothing in the record supports an opinion plaintiff will require future hip surgery, (b) no doctor

could relate plaintiff’s arthritis in the hip to the accident, and (c) Dr. Coe was not qualified to

render such an opinion as an occupational medicine doctor. Defendant argues it was not required

to object each time Dr. Coe discussed the surgery.

¶ 40   In Johnson v. Hoover Water Well Service, Inc., 108 Ill. App. 3d 994 (1982), the

defendant argued the trial court erred in not striking certain testimony. Hoover Water Well

Service, Inc., 108 Ill. App. 3d at 1006. Specifically, a court reporter testified to statements made

by an employee of the defendant and on appeal, the defendant argued the court reporter-witness

took the statements in violation of several rules. Id. The court initially noted that “the defendant

failed at the time the testimony was introduced to object to it on the grounds specified above.

The only objections made at that time were that the statements were not impeaching and did not

constitute admissions against Hoover’s interest.” Id. The objections the defendant made at the

time the testimony was introduced were overruled. “However, after the plaintiff rested his case

the defendant moved that the testimony be stricken on the ground urged here on appeal.” The

court held the issue was waived because the motion to strike the testimony was not timely. Id. at

1006-07. The court first noted that “[a]n objection to evidence must be timely made and must

specify the reasons for the objection. [Citation.] Generally, an objection to the admission of

evidence in order to be timely must be made at the time of its admission. [Citation.]” Id. at

1006. The court also held that “[t]he fact that other objections were made at the time the

testimony was offered does not satisfy the requirement of a timely objection or motion. An

                                                - 26 ­
1-18-0467


objection to evidence based upon a specific ground is a waiver of objection on all grounds not

specified.” Id. at 1006–07. See also Stapleton ex rel. Clark v. Moore, 403 Ill. App. 3d 147, 156

(2010) (“A party is required to make specific objections to evidence, based on particular

grounds, and the failure to do so results in a waiver of objections as to all other grounds not

specified or relied on.”).

¶ 41    Defendant’s argument, that Dr. Coe’s answer to the aforementioned question

demonstrates he cannot give an opinion to a reasonable degree of medical certainty that plaintiff

may require some type of hip surgery in the future, is forfeited. Defendant did not object and

move to strike Dr. Coe’s testimony when it elicited that answer. Moreover, we find that because

of defendant’s vigorous cross-examination of Dr. Coe, defendant was not unduly prejudiced by

his testimony, “and the jury had sufficient basis for according due weight to it.” See id. And, in

light of the jury’s award for future medical expenses, including future surgeries, in the context of

the entire damages award, any prejudice from this testimony in particular was minimal. The trial

judge did not abuse his discretion in allowing Dr. Coe to offer an opinion on plaintiff’s need for

future hip surgery; the posttrial judge abused his discretion in striking Dr. Coe’s testimony and

ordering a new trial.

¶ 42    Finally, defendant argues the question of the admissibility of Dr. Coe’s testimony must

be viewed in context of allegedly prejudicial conduct by plaintiff’s attorney (discussed below)

and “the enormous award for non-economic damages.” Defendant argues “[i]n context, the error

in admitting Dr. Coe’s opinion added to the prejudice generated by the misconduct of plaintiff’s

attorney, and undoubtedly contributed to the enormous award for non-economic damages.” We

can only construe plaintiff’s argument to be that the combined prejudice from the errors in

admitting Dr. Coe’s opinion and from plaintiff’s conduct warrants a new trial. However, for the

reasons discussed above, the trial judge did not err in admitting Dr. Coe’s opinion, and for the

                                               - 27 ­
1-18-0467


reasons discussed below, defendant failed to establish that plaintiff’s conduct prejudiced

defendant. Therefore, defendant’s alternative argument also fails.

¶ 43                 III. Alternative Issues in Defendant’s Post-Trial Motion

¶ 44   Since we have held defendant should not have been granted a new trial based on the trial

judge’s admission of Dr. Coe’s testimony, we must address defendant’s alternative posttrial

arguments. “[A]ll rulings challenged in the post-trial motions, even if not addressed by the trial

court in post-trial proceedings, are properly before this court.” Bishop v. Baz, 215 Ill. App. 3d
976, 984 (1991). “A reviewing court will reverse a trial court’s ruling on a posttrial motion for a

new trial only if the trial court abused its discretion.” Stamp v. Sylvan, 391 Ill. App. 3d 117, 123

(2009). “An abuse of discretion occurs when the ruling is arbitrary, fanciful, or unreasonable, or

when no reasonable person would take the same view.” Check v. Clifford Chrysler-Plymouth of

Buffalo Grove, Inc., 342 Ill. App. 3d 150, 157 (2003). Defendant argues the trial judge

improperly excluded from evidence a surveillance video of the crane impacting the lift;

defendant is entitled to a remittitur of the award for future medical costs; and defendant is

entitled to a remittitur of the award for non-economic damages.

¶ 45                                   A. Surveillance Video

¶ 46   Plaintiff filed a motion in limine to exclude from evidence a video recording of the crane

impacting the lift plaintiff was working on. Plaintiff’s counsel stated his belief that the parties

were in agreement on the motion, but defendant’s attorney stated: “we agree to have the video

presented. But we’re not going to make any argument that the crane didn’t cause the injuries that

our experts acknowledge that he had.” The trial judge asked defendant’s attorney if there would

be any argument or attempt to establish the nature and duration of the injury, and defendant’s

attorney responded that there would be, but it would not be linked to the video. The following

exchange occurred:

                                                - 28 ­
1-18-0467


                        “THE COURT: You’re not going to try to link the video to some

               argument about mechanisms or force of impact. You’re just going for [sic] make

               those arguments in other ways in the case—

                        MR. OLMSTEAD [Defendant’s attorney]: Yes. I mean nothing to

               comment upon. It would just be our expert testifying to the duration and extent of

               injuries, in their opinion what this incident caused so the jury can see it. I mean

               there’s—the issue—it doesn’t go to the force of the crane at all. That’s not going

               to be—

                                                        ***

                        MR. OLMSTEAD: But I think the jury has a right to see the video more

               so after the—how the plaintiff was afterwards and they can just to see how he

               reacts in terms of—

                        THE COURT: We’re getting a little bit beyond the motion right now. The

               motion is somewhat more limited. I mean you were kind of having this little

               discussion, it’s a little broad here, but this is—you know, certain arguments. It

               sounds like you’re in agreement with this motion?

                        MR. OLMSTEAD: Correct. As to force of the crane. We’re still—we are

               disputing the extent of it. I just want to make clear—

                        THE COURT: I understand. I’m not taking issue. Obviously you get to

               defend the nature and extent of injury in other ways. I don’t know what those

               might be, but you have a basis to do so it appears.”

¶ 47   The following day the trial judge recommenced hearing on motions in limine. The trial

judge informed the parties of its understanding that plaintiff’s counsel had represented “that there

was some sort of stipulation not to present [the video,] and defense then said that they intended

                                               - 29 ­
1-18-0467


to present it. Plaintiff’s counsel then stated the video is clearly not a video. This is a time

lapse—there are shots taken out. It’s like a picture, a lapse, picture, a lapse, picture.” Plaintiff’s

counsel asserted the video was “not going at the correct speed” and therefore it was “not an

accurate speed portrayal of this incident.” Plaintiff’s counsel stated he had no problem with

photographs from the video being used, but argued that to represent this to be the speed is

extremely prejudicial and has no probative value because it has already been stipulated between

the parties and all the experts agree that the injuries from this accident are all from this accident.

The trial judge stated it had viewed the video and described what is depicted in the video. The

trial judge then stated: “So I understand [plaintiff’s counsel’s] arguments about the fact this is

not a, I guess, video or motion picture, if you will. I don’t know what the sequence is, but it’s

viewed as video. You can tell, if you look closely, that there is some stillness to it because it

evidently is done frame by frame; but there are quite a few frames. It does present it in

somewhat of a video fashion; but it’s slower, I suppose, that you can kind of discern that.” Later

in the hearing, defendant’s attorney argued as follows:

                       “MR. OLMSTEAD: [W]e don’t intend to argue that [plaintiff] was not

               injured as a result of this. That’s not the intent of showing it. The intent is, again,

               showing the severity of the accident that can be—he’s not—you know, if he was

               cut in half or something was severe, they would want to show it. This shows

               him—again, even if it’s in clips, the speed isn’t relevant either. It shows he was

               able to—afterwards he gets down. He is able to walk around afterward. *** I

               mean the jury hears that the crane hit him. You know, the [jury] could get a

               different perception in terms of what it actually looked like. The crane hits the lift

               and that injured him. It moves the lift significantly and that’s not in dispute. You



                                                - 30 ­
1-18-0467


               can see it. *** The issue is extent of the injury, and our experts agree he was

               injured or aggravated the injury.”

Plaintiff’s counsel reiterated that the video was not a true and accurate depiction of the accident

because it is in slower motion. The trial judge remarked “it looks somewhat like a normal video

but—as well you can discern perhaps that it’s a little slower than real time.” Plaintiff’s counsel

offered to stipulate to showing the portion of the video after the impact; but plaintiff’s counsel

argued that showing the impact would be improper because it is not the right speed and there

would be no valid point to showing it. Defendant’s attorney responded: “The point is to let the

jury see how the accident happened ***. We’re going to hear *** a crane hit a boom. I mean

it’s very possible that a juror could think this thing almost like completely fell over.” The trial

judge commented that the video was “slower motion than normal” but that there was “a rather

somewhat normal cadence to the entire video.”

¶ 48   The trial judge asked defendant’s attorneys why they could not achieve their purpose

with still frames from the video if their purpose was to show the layout of the crane, the lift, and

the point of impact. The trial judge stated its concern was that the video minimized the force of

the impact because it is in a slower motion. The trial judge questioned why the jury needed to

see the video if the force of the impact was not made an issue in the case and noted that the video

does not depict how plaintiff was “jostled about in the cage” atop the lift. The trial judge stated

its concern was that the video would engrain in the jurors’ minds a lower speed impact than what

actually occurred. After further discussion the trial judge granted the motion to exclude the

video in part. The trial judge excluded the portion of the video depicting the impact but allowed

the jury to see the video from after the point of impact forward. Defendant was allowed to show

the jury still images from the video showing the impact.



                                                - 31 ­
1-18-0467


¶ 49   During trial, while Dr. Coe was on the stand, the court and the parties engaged in a

conversation outside the presence and hearing of the jury to discuss questions from the jury for

Dr. Coe. During that sidebar conversation, the following colloquy occurred:

                      “THE COURT: Here’s another thing, Mr. Carter [(plaintiff’s attorney)]:

               The next time you pound your fist—and you’ve done it five or seven times to

               characterize this collision—I’m letting that video come in. The next time it’s

               characterized as a smash, that video is coming in. That was a close call for this

               court. And you continue to suggest to this jury that it was a very forceful impact

               by pounding your fists together and by calling it a smash.

                      There have been a lot of efforts by the plaintiffs here in a number of other

               ways—and there’s a couple of other subtle ways that I can find—to suggest to this

               jury that this was a large impact, a collision.

                      I don’t know what it was, but I do know that that video might be helpful to

               the jury on the issues that are being generated by plaintiff’s counsels in this case.

               You’re slamming your fists. You’ve done it—you did it three times with this

               witness.

                                                         ***

                      You’re slamming your fists together every time you say it. And that video

               might be instructive to this jury. You’re opening the door to it, quite frankly.

               That’s what you’re doing. So please don’t do that anymore. Okay? Calling it a

               ‘smash’ characterizing it as a collision and all of that is not appropriate. Call it

               the ‘incident’ from now on, ‘the date in question,’ whatever you want.

                      They’ve admitted negligence. You’re the one that’s generating the

               relevancy in that videotape. And I’m telling you that it’s been repeated, and I

                                                - 32 ­
1-18-0467


               haven’t said anything about it from opening statements until now; but that’s about

               the seventh fist pump that I’ve seen, or at least the sixth, from you in the

               characterization of that collision.

                       Come on, counsel. Don’t generate relevancy of that tape. You got a

               favorable ruling from this court. And I’m very close to issuing it, so just don’t do

               it anymore.”

At that point defendant’s attorney argued that based on the trial judge’s observations and based

on the fact Dr. Coe testified he did review the video and found it helpful, the videotape was

relevant to show to the jury. The trial judge disagreed with defense counsel that Dr. Coe testified

he found the video helpful. The trial judge stated Dr. Coe stated it was not helpful and he did not

base his opinion on it. The trial judge denied defendant’s motion for the court to review its prior

ruling regarding the video, and then stated as follows:

                       “THE COURT: I would note that in this case, if I didn’t say it earlier, this

               is an admitted negligence case. Typically, oftentimes we don’t get into the

               collisions and that; but here you haven’t admitted causation entirely. You haven’t

               admitted damages and causation. So obviously, there could be some relevance to

               a tape. But it also doesn’t show the upper portions of the cage. It shows the

               plaintiff’s—his lower legs, his feet.

                       And it appears that this collision was not perhaps as forceful as is being

               suggested to this jury by these presentations in court that aren’t making the

               record, but they have been placed on the record now. So just don’t go there

               anymore. I want to leave the ruling alone, is what I’m trying to say.”

¶ 50   After both parties had rested, while outside the presence and hearing of the jury,

defendant’s attorneys renewed their request to admit the video into evidence but in light of the

                                               - 33 ­
1-18-0467


trial judge’s earlier ruling asked to make an offer of proof. The trial judge noted the admission

of the video was argued extensively before trial in a motion in limine and that there had been

subsequent requests for its admission which had been denied with the court standing on its

original ruling. Defendant’s attorney recalled a witness (defendant’s vice-president and in-house

counsel) who testified that she was familiar with the surveillance video and that the video fairly

and accurately depicts the conditions of the facility as they existed at the time of the accident.

The witness testified the video was at normal speed and that the video fairly and accurately

depicts the accident. The witness testified the video is not time-lapsed. On cross-examination

the witness testified that her sole basis for testifying that the video showed real time was a time

clock on the video that counts every second (without any jumps in time) during playback. The

witness also testified her testimony was based on what was visible on the video and that she does

not have any particular expertise in this area.

¶ 51   The trial judge ruled it would stand on its original ruling and made a record as to why,

stating in pertinent part as follows:

                       “THE COURT: I was told, late in the game or so to speak or late towards

               the end of the case defense admitted negligence in this matter and was conceding

               that there were some injuries during the course of the incident, but they were

               contesting the nature and extent of injuries and the cause of those claimed injuries

               and damages.

                       So it was in that context that this video eventually arises and defense

               wants to present it to the jury so they can understand the mechanism by which this

               occurred, in other words, how this crane hit this lift, because it lent itself to all

               sorts of speculation on the jury’s part as to what action was involved in here.



                                                  - 34 ­
1-18-0467


                     What the Court said was that the defense ultimately can present still shots

             prior to the point of contact to the jury, so the jury knew exactly that this was a

             large I-beam crane that was striking the lift on its arm somewhere below the

             basket as plaintiff worked in that basket above the floor of the facility. And then

             thereafter, after the point of contact and whatever it did to the lift, because there

             was some jostling, if you will, that once things had quote unquote settled down,

             you could show the video thereafter, because that was germane and relevant to the

             issues in the case, him lowering himself down and what he did thereafter, both

             sides wanted at least that portion of the tape for various reasons perhaps shown to

             the jury that are relevant to the issues.

                     So I stand on the ruling. I would note that you have conceded negligence.

             Typically we don’t get into the nature of the contact, but obviously in this case

             there’s some relevance to it.

                     Likewise, I was concerned about the fact that only the bottom portion of

             the basket is visible, and you can see the plaintiff’s feet in that basket at some

             portion of the video and just above his feet up to calf area, but you can’t see torso

             or upper body during the point of impact and displacement it caused on this J-lift.

             And so that was the other reason the Court was concerned about admitting the

             tape and showing it to the jury.

                     The simple proposition is the defense just wanted the jury to understand

             the nature of the collision or impact, where it occurred with reference to these two

             vague notions of cranes and lifts. That was achieved by the Court’s ruling that

             you can present still shots and then thereafter. I stand on that ruling at this point.



                                                - 35 ­
1-18-0467


                       This is an admitted negligence case and if, you know, if you have some

               experts to talk about mechanism of injuries or biomechanics it might have been

               highly relevant, and certainly if there was some challenge as to the foundation for

               the video, which appears to be somewhat, you know, normal video, but perhaps

               there’s some stiltedness to it, if you will, if that’s the right word, because there

               was an objection and this wasn’t going to come out anyhow and you wanted to

               offer it for limited reasons, I think that’s the appropriate ruling.”

¶ 52   Defendant’s attorney informed the trial judge that it was offering the video “in response

to the actions by the plaintiff’s attorney and witnesses who described the accident and for the

jury to see the video in response to that as well.” The trial judge responded that point was noted,

but the court was not going to change its ruling. In ruling on defendant’s posttrial motion, the

posttrial judge found: “It’s within the discretion of the Court to allow it. *** [I]f I was there, I

might have done something differently, it was within the discretion of the Court. And, you

know, not playing that one portion of the video I don’t think is an abuse of the Court’s

discretion.”

¶ 53   On appeal, defendant argues that a refusal to grant its posttrial motion on the trial judge’s

ruling on the motion in limine and defendant’s motion to reconsider the ruling on the motion in

limine would be an abuse of discretion. Defendant argues the video should have been admitted

because the video fairly and accurately shows the circumstances of the accident. Defendant also

asserts the trial judge found that plaintiff’s conduct during trial generated the relevancy of the

video, and that conduct prejudiced the jury as demonstrated by the award of noneconomic

damages. Specifically, defendant argues:




                                                - 36 ­
1-18-0467


               “The relevance and need for the video was generated by the prejudicial

               misconduct of plaintiff’s counsel, in repeatedly referring to the impact as a

               ‘collision’ and pounding his fist when he called it a ‘collision.’

                                                        ***

                       The video should have been admitted to address the issues raised by

               plaintiff’s counsel in order to rebut his mischaracterizations.”

Defendant argues “[t]he mischaracterization of the impact goes to the nature, extent and duration

of the injury.” Defendant asserts it “sought to cure the prejudice created by [plaintiff’s]

counsel’s conduct by introducing the video into evidence.” As to the trial judge’s initial ruling

on the motion in limine, defendant argues the video is admissible under the “silent witness”

theory because plaintiff admitted a portion of the video and thus , and the accuracy of the

recording process that produced the video was uncontested. See People v. Taylor, 2011 IL
110067, ¶ 35 (discussing the foundational requirements for establishing the accuracy of a process

that produces surveillance camera recordings).

¶ 54   The trial judge granted the motion in limine in part because defendant could still achieve

its stated objective to show the jury what was meant when the jury would be informed that a

crane struck a lift. Defendant had informed the court “[t]he point is to let the jury see how the

accident happened ***. We’re going to hear *** a crane hit a boom. I mean it’s very possible

that a juror could think this thing almost like completely fell over.” The trial judge expressed his

belief the defense could achieve their purpose with still frames from the video. The trial judge

reiterated that basis for his holding in response to defendant’s motion at the close of all evidence

to reconsider the earlier ruling on the motion in limine. In response to the motion to reconsider

the trial judge stated: “The simple proposition is the defense just wanted the jury to understand

the nature of the collision or impact, where it occurred with reference to these two vague notions

                                               - 37 ­
1-18-0467


of cranes and lifts. That was achieved by the Court’s ruling that you can present still shots and

then thereafter.” On appeal, defendant does not argue the still images were inadequate for that

purpose; defendant argues the still images “cannot cure the mischaracterizations by plaintiff’s

counsel that this incident involved a ‘very forceful impact’ or ‘large impact.’ ”

¶ 55      “The admission of evidence is largely within the discretion of the trial court, and its

rulings will not be disturbed absent an abuse of discretion. [Citation.]” Werner v. Nebal, 377 Ill.

App. 3d 447, 454 (2007). “We will conclude that a trial court abused its discretion only where

no reasonable person could have agreed with the trial court’s decision. [Citation.]” Id. The trial

judge concluded that the prejudicial effect of the video outweighed its probative value on the

question of how the accident occurred, which was defendant’s stated purpose for admitting the

video. Defendant does not argue the still images did not permit defendant to convey to the jury

how the accident happened and limit the jury’s speculation about the nature of the crane and the

boom. Given defendant’s stated purpose to show the type of crane, where it struck the lift, and

that the lift did not collapse, we cannot say that no reasonable person would agree with the trial

court. Accordingly, we find no abuse of discretion in the trial judge’s ruling on the motion in

limine.

¶ 56      Turning to defendant’s request to admit the video at the close of evidence, at which point

plaintiff’s conduct had allegedly “generated the relevancy of the video,” we review the trial

judge’s decision for an abuse of discretion. State Farm Mutual Automobile Insurance Co. v.

Trujillo, 2018 IL App (1st) 172927, ¶ 26. “Where the denial of a motion to reconsider ‘is based

on new matters, such as additional facts *** that were not previously presented during the course

of proceedings leading to the order being challenged, we are to employ an abuse of discretion

standard of review.’ [Citations.]” In re Estate of Agin, 2016 IL App (1st) 152362, ¶ 18.

Defendant argues the trial judge abused his discretion because the video should have been

                                                  - 38 ­
1-18-0467


admitted to rebut plaintiff’s mischaracterizations of the force of the impact of the crane resulting

from plaintiff’s attorney’s conduct of slamming his fist and referring to the impact as a smash or

a collision. Defendant argues this mischaracterization “improperly implied to the jury that the

impact was more forceful than it actually was.” Defendant also argues that had the trial judge

considered defendant’s posttrial motion in the light of the “enormous award for non-economic

damages,” there is a good chance the trial judge would have granted the posttrial motion to admit

the video.

¶ 57   Plaintiff argues that because the video only shows his feet and inaccurately portrays the

speed of the collision the video is prejudicial with no probative value. Plaintiff also argues the

video would lead to speculation by the jury as to what happened to plaintiff’s body, and

defendant’s medical witnesses “did not offer any opinions connecting the accident video and the

injury or lack thereof.” As for plaintiff’s attorney allegedly “generating the relevance” of the

video, plaintiff argues the trial judge was present during trial, witnessed plaintiff’s counsel’s

conduct, and “was well within its discretion to make the determination that Plaintiff’s counsel’s

punching his fists a few times and using the word collision did not warrant showing the video.”

Alternatively, plaintiff argues defendant failed to lay a proper foundation for the video and failed

to demonstrate how excluding the video changed the outcome of the trial.

¶ 58   The effect of plaintiff’s counsel’s conduct on the jury is merely speculative. See Larkin

v. George, 2016 IL App (1st) 152209, ¶ 14 (“plaintiff failed to present any evidence that the

jury’s awareness of the existence of the photographs prejudiced him. Bare speculation and

unsupported presumptions are insufficient to establish that plaintiff was prejudiced.”). The trial

judge admonished plaintiff’s counsel not to repeat its conduct and defendant has pointed to no

further instances of the acts or words at issue. Moreover, plaintiff’s counsel’s words and actions

were not evidence. Under the circumstances, and in light of evidence of plaintiff’s injuries,

                                                - 39 ­
1-18-0467


which we discuss below, we cannot say counsel’s acts contributed to the jury’s noneconomic

damages award such that the trial judge abused his discretion in not admitting the video to cure

any prejudice. Additionally, the trial judge was aware of plaintiff’s counsel’s conduct but

adhered to its finding that the potential prejudice to the plaintiff from showing the video

outweighed its probative value.

               “Even relevant evidence may contain drawbacks of sufficient importance to call

               for its exclusion, including unfair prejudice, confusion of the issues, and

               misleading the jury. [Citations.] *** [I]f the evidence is merely confusing and

               creates uncertainty, that alone may suffice to tip the balance in favor of exclusion

               when the information sought to be presented contains negligible probative value.

               [Citations.]” Maffett v. Bliss, 329 Ill. App. 3d 562, 574 (2002).

The trial court was concerned not only with the prejudice that might result from the video

misleading the jury as to the force of the impact but also the potential for speculation as to the

effect of the impact on plaintiff’s “torso or upper body during the point of impact and [the]

displacement it caused.” See id. at 575 (finding evidence “was likely to confuse and mislead the

jury or result in speculation on the jury’s part”). That determination by the trial judge was not

arbitrary, fanciful, or unreasonable, and we cannot say that no reasonable person would take the

same view. Check, 342 Ill. App. 3d at 157. Accordingly, we find he trial judge did not abuse his

discretion is refusing to admit the surveillance video of the incident.

¶ 59                         B. Remittitur—Future Medical Expenses

¶ 60   Next, defendant argues it is entitled to a remittitur of the award for future medical

expenses because there is nothing in the record from which the jury could reasonably estimate

the cost of future surgeries testified to by Dr. Coe and another of plaintiff’s doctors. (A second

doctor recommended spinal fusion surgery.) In this case the parties stipulated that plaintiff’s

                                                - 40 ­
1-18-0467


past medical expenses was approximately $157,000. The jury awarded damages for future

medical expenses of $150,000. For the reasons that follow, we do not find that the award for

future medical expenses falls outside the range of fair and reasonable compensation, or results

from passion or prejudice, or is so large that is shocks the judicial conscience.

                       “The determination of damages is a question reserved for the trier of fact,

               and, as a reviewing court, we give great deference to a jury’s damage award.

               [Citations.] An award of damages will be deemed excessive if it falls outside the

               range of fair and reasonable compensation or results from passion or prejudice, or

               if it is so large that is shocks the judicial conscience. [Citation.] Where the jury’s

               award falls within the flexible range of conclusions reasonably supported by the

               evidence, a remittitur should not be granted. [Citations.] We review a trial

               court’s ruling on a motion for remittitur for an abuse of discretion. [Citations.]”

               Young v. Alden Gardens of Waterford, LLC, 2015 IL App (1st) 131887, ¶ 80.

¶ 61   Defendant argues plaintiff cannot rely on cases allowing juries to consider the cost of

future medical treatment based on the cost of past medical treatment because in each of those

cases “the future medical treatment *** actually related to the past medical treatment.” In this

case, defendant argues, “future hip replacement surgery and spinal fusion surgery are entirely

distinct from Plaintiff’s past medical treatment.” In other words, the cost of the future surgeries

cannot be determined from plaintiff’s past medical treatment because plaintiff never underwent

those surgeries, and there is no other evidence to support the jury’s award. Plaintiff, in support

of his argument that future medical expenses should not be remitted, argues “it [is] within the

province of the jury to determine future medical bills even though there is no testimony as [to]

what the amount of those bills would be[,] because the jury knew what the prior medical bills

were,” citing Price v. Victory Baptist Church of Sunnyland, 205 Ill. App. 3d 604 (1990), Lewis

                                               - 41 ­
1-18-0467


v. Cotton Belt Route-St. Louis Southwestern Railway Co., 217 Ill. App. 3d 94 (1991), Blackburn

v. Illinois Central Railroad, 379 Ill. App. 3d 426 (2008), and Aguilar-Santos v. Briner, 2017 IL

App (1st) 153593.

¶ 62   In Victory Baptist Church of Sunnyland, 205 Ill. App. 3d at 610, the defendant argued the

jury had no basis on which to award future medical expenses. The plaintiff, who fell twelve feet

from a ladder to a concrete floor, “had already undergone two knee operations and had shown

little sign of improvement. [A]n orthopedic surgeon testified more operations would probably be

done in the future.” Id. The past expenses were known to the jury. Id. The jury awarded future

damages that were “nearly two and one-half times the amount of medical expenses that had

already accrued.” Id. The court noted that the plaintiff’s future medical expenses “will range

from operations to therapy to regular maintenance and replacement of knee braces; he may need

crutches or a wheel chair to get around.” Id. The court did not note any testimony or evidence

that the plaintiff’s past medical expenses included any of those items. See id. The plaintiff

argued that the orthopedic surgeon “gave no specific estimate of the future costs of the plaintiff’s

medical care.” Id. The court held that “[f]uture medical expenses may be determined without a

precise estimate in the circumstances that exist here.” Id. The court found no basis for granting

a new trial on the issue of future medical expenses. Id.

¶ 63   In Cotton Belt Route-St. Louis Southwestern Railway Co., 217 Ill. App. 3d at 118, the

defendant argued that the plaintiff’s attorney made improper prejudicial remarks during closing

argument that resulted in the jury awarding damages for future medical care and expenses based

on passion and prejudice. The defendant argued “there was no evidence as to the type,

frequency, or amount of medical treatment [the] plaintiff would require and that the only

evidence on the question of future medical expenses was the testimony of [the plaintiff’s doctor]

that [the] plaintiff has needed treatment for almost four years and, in [the doctor’s] opinion, [the]

                                               - 42 ­
1-18-0467


plaintiff would need treatment in the future.” Id. The defendant sought a new trial or a remittitur

of the jury’s award for future medical expenses “because any award for future medical expenses

was against the manifest weight of the evidence.” Id. The court rejected the defendant’s

argument that the fact the damages award for future medical expenses “was approximately 10

times the amount of [the] plaintiff’s proven special damages” proved the verdict was a result of

passion and prejudice. Id. at 123. The court reasoned that because the plaintiff had testified that

he stopped seeking medical treatment because he could not afford the bills “the jury could

reasonably have assumed that [the] plaintiff’s past medical expenses could have been much

higher and accordingly projected future medical expenses in an amount 10 times higher than the

special damages.” Id. The court also found that “the jury could reasonably have found that for

the rest of [the] plaintiff’s life he would quite assuredly need access to some continuing medical

care for his injury and that nearly $105,000 approximated the cost of that care over the next 34

years [(the plaintiff’s life expectancy)].” Id. at 124. The court did not state that the jury could

have reasonably found that the plaintiff’s “continuing medical care *** over the next 34 years”

would resemble the plaintiff’s past medical care. See id. The court concluded “that the verdict

does not fall outside the limits of fair and reasonable compensation, that there is no indication

that it resulted from passion or prejudice, and that it is not so large as to shock the judicial

conscience under the facts of this case.” Id.

¶ 64    In Blackburn, 379 Ill. App. 3d at 432, the defendant argued an award for future medical

expenses “should be reversed because the plaintiffs did not produce evidence of any specific

medical expenses that they would incur in the future other than ‘generic references’ to periodic

visits to a physician for a chest X-ray.” The court held that “the trier of fact enjoys a certain

degree of leeway in awarding compensation for medical costs that, as shown by the evidence, are

likely to arise in the future but are not specifically itemized in the testimony. [Citation.]”

                                                 - 43 ­
1-18-0467


(Internal quotation marks omitted.) Id. In Blackburn, medical experts testified that “because the

plaintiffs were diagnosed with asbestosis, they would need periodic X-rays, medical exams, and

colonoscopies.” Id. Another doctor “testified that an asbestosis patient must have routine

pulmonary testing throughout his life.” Id. One of the plaintiffs “testified that he plans to

monitor his condition with his family doctor.” Id. Another plaintiff “testified that he also plans

to monitor his health,” and a third “testified, without objection, that his doctor told him he would

need a chest X-ray every year.” Id. The court found “that the amounts awarded fall within a

range of fair and reasonable compensation for periodic X-rays, exams, and other diagnostic

testing that the evidence shows the plaintiffs will face due to the asbestosis diagnosis.” Id. at

433. Additionally, without discussing the plaintiffs’ prior medical expenses, the court found that

“these amounts are not so large that we can say that they are based on juror passion or prejudice

or that they shock the judicial conscience.” Id. The court stated it would “not substitute our

judgment for that of the jury.” Id. The court held the “circuit court did not err in allowing the

jury’s verdict with regard to future medical expenses to stand.” Id.

¶ 65   In Aguilar-Santos, 2017 IL App (1st) 153593, ¶ 11, the defendant filed a motion in limine

to bar any claim for medical expenses because neither of the plaintiff’s doctors testified in their

evidence depositions as to the cost of any future medical treatment and the plaintiff “identified

no other witness who could testify as to the cost of treatment that [the plaintiff] may incur in the

future.” The trial court revisited its order denying the motion in limine after all of the evidence

had been presented. Id. ¶ 38. The defendant argued “there was insufficient testimony to support

the future cost of [the plaintiff’s] prescription medication because no physicians testified

regarding the amount of any future costs and there was no testimony regarding how long [the]

plaintiff would need to take any prescription medication and in what amounts.” Id. The trial

court denied the motion in limine. Id. On appeal, the court held the jury’s award for future

                                               - 44 ­
1-18-0467


medical expenses was supported by the evidence. Id. ¶ 72. The court noted that the plaintiff had

testified to the cost of her existing prescription medications and that her doctor testified that the

plaintiff’s condition was unlikely to change. Id. ¶ 71. The court held that “[b]ased on this

evidence, a reasonable person could conclude that plaintiff would continue to incur the costs

associated with her prescription medication. [Citation.]” Id. The court rejected the defendant’s

contention the jury had to speculate as to the amount of damages to award and held the award for

future medical expenses was supported by the evidence because the plaintiff testified regarding

the cost of her medication for the seven years between the accident and the trial, and a table

showing the plaintiff’s life expectancy was admitted into evidence. Id. ¶ 72.

¶ 66   The Aguilar-Santos court focused on one category of medical expense (medication) and

the plaintiff’s testimony as to the cost of that expense in the past, and it found that the jury’s

award of damages for that expense in the future was not based on speculation because there was

an evidentiary basis for the award. Id. ¶ 72. The Aguilar-Santos court did not hold that the jury

was limited to that category of prior medical expenses in its award for future medical expenses,

and there would have been no need to in that case. The plaintiff’s doctor testified the plaintiff

only had two options with regard to her injury: have surgery that was not guaranteed to be

successful or live with the pain. Id. ¶ 27. The plaintiff testified she would not have surgery

because of the risks involved. Id. ¶ 28. Therefore, there was only one possible category of

medical expenses the jury could have awarded based on the evidence. The fact that the only

category of future medical expenses that was available to the jury in Aguilar-Santos was the

same category of medical expenses the plaintiff incurred in the past does not mean that when the

jury must rely on past medical expenses to determine future medical expenses, the jury can only

award future medical expenses for the same type of expenses the plaintiff incurred in the past.

The authorities are to the contrary.

                                                - 45 ­
1-18-0467


¶ 67   In Victory Baptist Church of Sunnyland, there was nothing to suggest that the future

medical expenses the court held the jury could award had been incurred in the past. Victory

Baptist Church of Sunnyland, 205 Ill. App. 3d at 610. In Cotton Belt Route-St. Louis

Southwestern Railway Co., the court found that “the jury could reasonably have found that for

the rest of [the] plaintiff’s life he would quite assuredly need access to some continuing medical

care for his injury.” (Emphasis added.) Cotton Belt Route-St. Louis Southwestern Railway Co.,
217 Ill. App. 3d at 124. This statement by the court was not categorical and did not limit the

award of future medical expenses to those that mirrored the plaintiff’s past medical care. See id.

And in Blackburn, the court did not discuss the plaintiff’s prior medical expenses at all.

Blackburn, 379 Ill. App. 3d at 432.

¶ 68   Defendant cites Richardson v. Chapman, 175 Ill. 2d 987 (1997) as instructive, but that

decision does not aid defendant’s position that the jury could not award future medical expenses

for procedures plaintiff has not had in the past because no one testified to their cost. In

Richardson, the plaintiff’s economist “testified that the present cash value of [the plaintiff’s]

future medical expenses had a lower bound of $7,371,914 and an upper bound of $9,570,034.”

Richardson, 175 Ill. 2d at 106. The jury awarded damages for future medical expenses that were

“nearly $1.5 million more than the higher of the two figures claimed at trial.” Id. at 112-113.

The plaintiff pointed out that the list of likely future medical costs the economist used to

determine their present cash value “did not assign specific values to certain items, such as the

expenses of future hospitalizations and the costs of wheelchairs and a specially equipped van.”

Id. at 112. The plaintiff argued that “the jury’s decision to award an amount for future medical

costs greater than [the] higher estimate might simply reflect the jury’s desire to compensate [the

plaintiff] for those unspecified but likely expenses.” Id. Our supreme court agreed with the

plaintiff “that the trier of fact enjoys a certain degree of leeway in awarding compensation for

                                                - 46 ­
1-18-0467


medical costs that, as shown by the evidence, are likely to arise in the future but are not

specifically itemized in the testimony.” Id. But the court found that “[g]iven the disparity

between the trial testimony and the jury’s eventual award,” it could “not attribute the entire

difference *** to miscellaneous costs.” (Emphasis added.) Id. at 113. The court made an

adjustment that did not erase the entire differential, but which allowed the plaintiff “recovery for

expected future medical costs for which no specific estimates were introduced, yet is not so large

that it represents a departure from the trial testimony.” Id.

¶ 69    Thus, Richardson does not support the proposition that only those future medical

expenses specifically testified to or which have occurred in the past can be awarded. The jury

may award “compensation for medical costs that, as shown by the evidence, are likely to arise in

the future but are not specifically itemized in the testimony.” Richardson, 175 Ill. 2d at 112.

Here, plaintiff’s stipulated past medical expenses were $157,000. The jury awarded damages for

future medical expenses of $150,000. We do not find that the award for future medical expenses

falls outside the range of fair and reasonable compensation, or results from passion or prejudice,

or is so large that is shocks the judicial conscience. Defendant’s argument, therefore, fails.

¶ 70                           C. Remittitur—Noneconomic Damages

¶ 71    The jury awarded plaintiff $8.3 million in damages for the loss of normal life and pain

and suffering plaintiff had already experienced and that he would experience in the future.

Defendant argues these damages fall outside the range of fair and reasonable compensation,

result from passion or prejudice, and shock the conscience. Defendant argues that plaintiff’s

testimony that he can no longer enjoy swimming, gardening, kayaking, fishing, boating, or

hunting is rebutted by evidence that he can shovel snow and cut grass. Defendant notes that

plaintiff’s injuries are not life threatening, “[he] is not crippled,” and “[h]e is able to work light

duty.” In sum, defendant argues “[p]laintiff’s case does not present the kind of catastrophic

                                                 - 47 ­
1-18-0467


injuries which could rationally support an award of $8,300,000 for non-economic damages.”


Defendant also argues the award resulted from prejudice caused when plaintiff’s attorney


suggested the impact was a severe “collision,” when plaintiff’s attorney elicited testimony


suggesting defendant withheld medical care from plaintiff, and when plaintiff’s attorney


informed the jury that defendant had not admitted liability until late in the proceedings. 


Defendant asserts that “it is plain that this misconduct is directly related to the excessive award


for non-economic damages.”


¶ 72   Plaintiff provided the testimony allegedly suggesting defendant withheld medical care.


During his direct examination, during questioning about the accident itself, plaintiff’s attorney


asked plaintiff the following questions, and plaintiff gave the following answers:


                       “Q. All right. So what happened next?

                       A. The gentlemen that I was speaking to in the last video was, I think, the

               plant manager; and I asked him to call me an ambulance.

                       Q. Do you remember what happened?

                       A. He wasn’t too concerned about calling me an ambulance. He wanted to

               bring me into the plant and take an incident report from me.

                       Q. And then what happened?

                       A. So he called out the foreman, the safety director, the VP, and myself,

               and just start drilling me with a whole bunch of questions about how I got hit by

               the crane.

                       Q. And what happened next?

                       A. So I sat with them for about 15 or 20 minutes. And I said, ‘You know,

               I really want to go get myself checked out. I’m in a lot of pain. I said, you know,



                                                - 48 ­
1-18-0467


               ‘I need you to call me an ambulance or have somebody drive me to the hospital.’


               And they weren’t too concerned about it, again.


               [Objection sustained.]


                         Q. What happened next?

                         A. So they asked me to come back in to ask me more questions, and I

               refused. And I said, ‘I’m going to call myself an ambulance.’ And they got very

               irate with me, and they told me to call my company. So I called the guy that I

               was working with—I guess you could call him my foreman, at the time. He had

               went to a different job that day. And he freaked out, and within about 30 minutes

               he was there. And I’m still asking them to call me the ambulance, and they’re

               not---”

Defendant objected again, and the trial judge called the attorneys to a sidebar. The trial judge

told plaintiff’s attorney the testimony he was eliciting from plaintiff was irrelevant, prejudicial,

and designed to inflame the jury, and that plaintiff’s attorney was doing it intentionally.

Defendant’s attorney asked the court to strike the testimony at issue and the court initially

refused, stating the objection and request to strike were untimely. After further discussion,

defendant’s attorney asked that plaintiff’s testimony about his conversations after the accident be

stricken. The court asked defendant’s attorney if he was “going to try to cure it in some way

with any testimony” and defendant’s attorney responded he was not. When proceedings resumed

in front of the jury, the court informed the jury it was to strike those questions and answers

“posed to the witness about what happened next and conversations [that] occurred.”

¶ 73   After plaintiff rested his case, and before defendant began to present its case, defendant’s

attorney informed the trial judge: “Your Honor, we are, in rebuttal in terms of what came up with

the plaintiff we intend to call Ms. Sullivan [(defendant’s vice-president and in-house counsel)] to

                                                - 49 ­
1-18-0467


testify and dispute what plaintiff claims occurred after the accident with her and others.”

Plaintiff’s attorney objected on the ground defendant’s objection to the testimony had been

sustained and the jury instructed to disregard the testimony. The trial judge asked defendant’s

attorney for an offer of proof. Defendant’s attorney informed the trial court that defendant’s in-

house counsel would testify that she met with plaintiff and “that none of that occurred in terms of

his asking for [an] ambulance or being denied an ambulance or medical care at his request.”

After lengthy discussions of the issue, the trial judge ruled the defense would be allowed to call

its witness and that it would admonish the jury that it now could consider the answers that had

been given by plaintiff. Plaintiff called the witness to testify. She stated that at the time of the

accident she was defendant’s vice-president of administration, secretary, and counsel. She

testified no one from defendant prevented or prohibited plaintiff from seeking medical treatment

and had plaintiff requested an ambulance that request would have been complied with. On cross-

examination the witness testified defendant did not call an ambulance or have someone take

plaintiff to the hospital. After the witness testified, the trial judge instructed the jury as follows:

                        “THE COURT: Ladies and Gentlemen, yesterday there was some

                questions on the topic that were posed to the plaintiff and at that time I made a

                general admonition for you to disregard it and strike it. Whatever answers that

                were given at that time by the plaintiff you can consider in the context now, fuller

                context of the case based on the testimony you just heard.”

¶ 74    On appeal, plaintiff argues that defendant invited or acquiesced to any error in admitting

plaintiff’s testimony regarding his alleged request for an ambulance. In response to this

argument by plaintiff, defendant claims that plaintiff “argues that the prejudicial misconduct was

waived because defense failed to timely object” but “the objection appears on the same page of

the record in which plaintiff testified” about the ambulance.

                                                 - 50 ­
1-18-0467


¶ 75   Defendant did object, initially, then changed course when it learned defendant’s in house

counsel could testify no one prevented plaintiff from seeking medical treatment. “[T]he jury is

presumed to follow the instructions given to it by the court. [Citation.] A circuit court’s

instruction to disregard certain evidence can cure prejudice resulting from the jury’s exposure to

that evidence. [Citation.]” (Internal quotation marks omitted.) McHale v. W.D. Trucking, Inc.,

2015 IL App (1st) 132625, ¶ 47. Rather than relying on the trial judge’s striking of the evidence

and instruction to the jury, defendant solicited testimony on the subject from its in house counsel

knowing that soliciting that evidence would result in the trial court admonishing the jury it could

consider plaintiff’s testimony on the same subject, which the court did without objection from

defendant. “A party who ‘procures, invites or acquiesces’ in the admission of improper evidence

cannot complain that such evidence was prejudicial to his case. [Citations.]” Smith by Smith v.

Victory Memorial Hospital, 167 Ill. App. 3d 618, 623 (1988). We will not consider any

allegedly unduly prejudicial effect from plaintiff’s testimony concerning plaintiff’s alleged

request for an ambulance.

¶ 76   Similarly, defendant objected to plaintiff’s counsel’s comment during opening statements

suggesting defendant had only recently admitted liability. During opening statements, plaintiff’s

attorney stated as follows: “So this is what the case is about. If I admit something, I

acknowledge it’s true. If I accept something, I actually do something to make it right. They

have admitted and there’s no doubt about that for the last week or so we’ve appreciated the

admission. But the acceptance is not worth money.” Defendant’s attorney objected and the trial

judge sustained the objection. The trial judge further admonished the jury as follows:

                       “THE COURT: You’re to strike that from your mind. You didn’t hear it.

               Don’t consider a comment like that from an attorney. Strike it from your mind.

               Is there anyone who doesn’t understand that order? Attorneys shouldn’t make an

                                               - 51 ­
1-18-0467


               argument like that. Anyone who doesn’t understand, raise your arm. No one’s

               raised their hand.”

¶ 77    “Improper comments generally do not constitute reversible error unless the party has

been substantially prejudiced. [Citation.] Where the trial court sustains a timely objection and

instructs the jury to disregard the improper comment, the court sufficiently cures any prejudice.

[Citation.]” (Internal quotation marks omitted.) Willaby v. Bendersky, 383 Ill. App. 3d 853, 862

(2008). In this instance the trial judge immediately sustained defendant’s objection and

thoroughly admonished the jury. Moreover, defendant does not explain how the jury’s

knowledge of when it admitted liability, if the jury understood plaintiff’s attorney’s comment,

prejudiced defendant. In light of all of the foregoing (see also supra ¶ 58) we cannot say the

jury’s noneconomic damages awarded resulted from passion or prejudice.

¶ 78   We next turn to the question of whether the damages fall outside the range of fair and

reasonable compensation, result from passion or prejudice, or shock the conscience because

plaintiff’s damages are not “catastrophic.”

                      “It is well settled that the amount of damages to be assessed is peculiarly a

               question of fact for the jury to determine and that great weight must be given to

               the jury’s decision. [Citation.] The very nature of personal injury cases makes it

               impossible to establish a precise formula to determine whether a particular award

               is excessive or not. [Citation.] [A] court reviewing a jury’s assessment of

               damages should not interfere unless a proven element of damages was ignored,

               the verdict resulted from passion or prejudice, or the award bears no reasonable

               relationship to the loss suffered. [Citation.]” (Internal quotation marks omitted.)

               Neuhengen v. Global Experience Specialists, Inc., 2018 IL App (1st) 160322, ¶

               169.

                                              - 52 ­
1-18-0467


“Furthermore, whether an award is excessive must be decided from consideration of permanency

and extent of the injury, possible future deterioration, medical expenses, and restrictions on daily

activity due to the injury. [Citation.]” Marchese v. Vincelette, 261 Ill. App. 3d 520, 530 (1994).

¶ 79    The evidence at trial was that since the accident plaintiff has back and hip pain when he

walks. He also walks with a limp that can be controlled with medication. He can no longer do

“the aggressive-type work that’s required” of his former gardening activities so he asks his son to

do it. He no longer goes boating and now fishes only rarely. Plaintiff testified he can no longer

wade in the water to fish because it hurts his back and hip, so he “lost interest in it” which he

found “disheartening.” He also no longer lifts weights like he used to. Plaintiff can perform

normal daily activities but they cause him pain. He always has pain in his shoulder and hip, it is

just sometimes less severe than other times. Plaintiff also testified he has pain in his back that is

worsened when walking down stairs, walking short distances for short periods of time, climbing

stairs, or walking around the yard. Plaintiff testified that if he bends the wrong way, or squats to

pick something up, or anything else, it will sometimes, but not every time, cause “immediate and

instant pain” in his back. Plaintiff testified he does not go on vacations anymore, cannot stand

for long periods of time, does not swim anymore, and does not raft anymore. Plaintiff testified

he loved playing the drums but he can no longer do it pain-free. Plaintiff also testified he loved

doing his job as an electrician but he can no longer do electrician work, which he misses.

Plaintiff also testified his relationship with his wife has deteriorated as a result of the accident.

Plaintiff’s wife testified that prior to the accident they had a satisfying sex life but now due to

plaintiff’s complaints of pain, they no longer sleep in the same room.

¶ 80    The evidence established that defendant was physically active and enjoyed his career as

an electrician and now cannot engage in the employment or activities he once enjoyed, and he is

in some level of pain constantly which escalates with ordinary daily activities. We cannot say

                                                 - 53 ­
1-18-0467


that the jury’s assessment of damages resulted from passion or prejudice, bears no reasonable 


relationship to the loss suffered by plaintiff, or is so large as to shock the judicial conscience. 


See Neuhengen, 2018 IL App (1st) 160322, ¶ 169. Defendant’s request to this court for a


remittitur is denied.


¶ 81                                       CONCLUSION


¶ 82    For the foregoing reasons, the circuit court of Cook County is reversed.


¶ 83    Reversed.





                                                - 54 ­